Citation Nr: 9934231	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a nervous condition to 
include schizophrenia and depression.
  

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The appellant had active duty for training from May 19, 1976 
to June 25, 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
nervous condition to include schizophrenia and depression.


FINDINGS OF FACT

The record does not contain evidence of a medically diagnosed 
psychiatric condition incurred or aggravated during a period 
of active duty for training. 


CONCLUSION OF LAW

The appellant's claim for service connection for a nervous 
condition to include schizophrenia and depression is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

The first element that the appellant must satisfy is evidence 
of a current disability, as provided by a current diagnosis.  
In August 1996, the appellant wrote to VA stating that he has 
been diagnosed with schizophrenia, paranoid type, chronic, in 
partial remission, and that regularly sees and hears things 
that do not exist, for which he is on medication.  Medical 
evidence from the Feliciana Forensic Facility of Jackson, 
Louisiana includes a psychiatric examination update from 
October 1996.  The appellant was admitted to this secure 
facility in 1993 following a plea of not guilty by reason of 
insanity in conjunction with murder charges against him.  The 
examination revealed that the appellant experiences distinct 
periods of confusion and mental clarity, a happy emotional 
state as well as sad or hostile states, completely illogical 
thought processes and perfectly logical and goal-directed 
thought processes.  His predominant mood appears to be 
dysphoric, and the examiner noted that the appellant had 
recently drank lighter fluid, indicative of a depression.  He 
has experienced other periods of self-destructive behavior 
and complains of hearing voices.  The examiner's diagnostic 
impression was schizophrenia, paranoid type, chronic, in 
acute exacerbation - rule/out major depression, recurrent; 
and personality disorder, not otherwise specified with 
antisocial, dependent and passive-aggressive features.  Based 
on this evidence, the Board is satisfied that the appellant 
currently suffers from a psychiatric disability, for purposes 
of establishing a well grounded claim.  

The appellant must also show that he incurred or aggravated a 
disease or injury during his military service.  A review of 
the claims file reveals that some of the appellant's service 
medical records could not be obtained for review.  However, 
the evidence does include service medical records showing 
that, as part of his May 1976 Army National Guard enlistment 
physical examination, the appellant marked that he has had 
depression or excessive worry, as well as nervous trouble.  
The examining physician did not enter any psychiatric 
diagnosis on the report and indicated that a psychiatric 
clinical evaluation was normal.  In an August 1996 statement 
in support of claim, the appellant stated that he was 
diagnosed with a psychiatric condition during basic training 
at Fort Jackson, South Carolina, and was prescribed with 
psychiatric medication at this time.  The appellant stated in 
a March 1999 statement in support of claim that he told his 
drill sergeant that he was sick and could not finish training 
as he was seeing and hearing things.  The appellant went on 
to describe how he was sent to a doctor on the base who gave 
him medication for his condition.  However, the Board does 
not find any medical evidence on record to support this 
assertion.  In fact, VA requested from U.S. Army Hospital, 
Fort Jackson, copies of all hospital reports and outpatient 
treatment records for the appellant during his period of 
active duty for training.  The headquarters of the Fort 
Jackson Medical Department Activity responded in March 1999 
that they have no records of treatment of the appellant.      

The appellant was discharged from the Army National Guard, 
after approximately 5 weeks of active duty for training, with 
an Honorable Discharge by reason of "Miscellaneous - General 
Trainee (Trainee Discharge Program)".  The appellant 
asserted in his August 1996 correspondence with VA that he 
was discharged under Honorable/Medical conditions, but the 
evidence does not support this claim.  The appellant also 
stated in correspondence received by VA in August 1997 that 
he was "sick the day he came out of the Army".  While the 
Board does not dispute the veracity of the appellant's 
opinion, it is not supported by evidence of a confirmed 
psychiatric diagnosis upon service discharge.  The Board also 
points out that while the appellant asserted in his August 
1996 statement to VA that he became mentally ill during basic 
training at Fort Jackson, he also stated that he had been 
prescribed psychiatric medication prior to his arrival at 
Fort Jackson.  This second statement is consistent with the 
appellant's references during his enlistment physical 
examination to depression and nervous trouble prior to 
entering the service.  Without determining whether the 
presumption of soundness has been rebutted, see 38 C.F.R. 
§ 3.304(b), and, if so, whether the presumption of 
aggravation has been rebutted, see 38 C.F.R. § 3.306(a), the 
Board finds that the service medical records do not contain 
evidence of a diagnosed psychiatric disease incurred or 
aggravated during the appellant's active duty training 
period.  

While the appellant states in the same August 1996 statement 
to VA that he was treated for schizophrenia "very shortly" 
after service discharge, the fact that the appellant's 
military service consists entirely of an active duty for 
training period, as opposed to active military service, is 
significant.  The presumptive period for service connection 
for psychoses, in accordance with 38 C.F.R. §§ 3.307 and 
3.309, does not apply to the one year following completion of 
active duty for training.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).   Thus, even if the appellant had a 
diagnosed psychosis shortly after the completion of his 
active duty for training period, the Board must determine 
whether this diagnosis existed during his active duty 
training period.  From the evidence before the Board, he did 
not have such a diagnosis during the approximately 5 weeks of 
his active duty training as a member of the National Guard.     

The Board finds that the appellant's claim is not well 
grounded, as the record does not contain evidence of a 
psychiatric disease that was incurred or aggravated during 
his active duty for training period.  In analyzing this 
requirement, the Board considers the evidence provided by the 
appellant subsequent to his discharge.  The December 1996 VA 
examination contains a detailed psychological assessment that 
includes a detailed history from the appellant.  Although the 
appellant reports that he received psychiatric treatment for 
a time after his release from active duty, the record does 
not contain records of psychiatric treatment until many years 
following his 1976 service discharge.  The documentary 
evidence shows that it was not until the 1990's that the 
appellant received further psychiatric treatment.  Thus, 
failing to provide sufficient evidence of a diagnosed 
psychiatric condition incurred or aggravated during his 
active duty for training period, the appellant's claim 
remains not well grounded.  See 38 U.S.C.A. § 5107(a); 
Caluza, supra. 

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decisions, 
statements of the case and supplemental statement of the case 
advise the appellant that there is no evidence that his 
current nervous condition either occurred in or was 
aggravated by service.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.


ORDER

Entitlement to service connection for a nervous condition to 
include schizophrenia and depression is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

